Citation Nr: 1111761	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenic reaction.

2.  Entitlement to service connection for an acquired psychiatric disability other than schizophrenic reaction, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2006, a statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's July 2005 claim sought service connection for "a mental disorder (schizophrenia, disorganized + depressive disorder)."  The RO has construed this claim as strictly seeking to reopen the previously denied issue of entitlement to service connection for schizophrenia.  However, the July 2005 claim appears to suggest a broader claim for service connection for mental disorder, broader than the previously denied claim of entitlement to service connection for schizophrenia.  Additionally, the Veteran's December 2006 notice of disagreement states that he has received psychiatric attention for possible PTSD; the December 2006 statement also explicitly refers to the Veteran's participation in a "traumatic battle" during service.  The Veteran's representative submitted a statement in February 2010 again stating that "[f]rom speaking with his psychiatrists, the veteran believes that he may have PTSD."  The February 2010 correspondence also directs the Board's attention to the Veteran's suggestion that evidence of PTSD may be contained in outstanding medical records which should be obtained and associated with the claims file.  VA treatment records already document at least one reference to a need to rule out a possible diagnosis of PTSD.

In view of the Veteran's contentions during the course of this claim on appeal, the Board has recharacterized the appeal to more clearly reflect his contentions and the scope of the claims.  The broad claim of entitlement to service connection for an acquired psychiatric disability encompasses a claim of entitlement to service connection for schizophrenia, and to this extent the claim constitutes a petition to reopen a previously denied claim concerning schizophrenia.  Furthermore, however, the broad claim of entitlement to service connection for an acquired psychiatric disability also contemplates psychiatric issues that have not been previously denied, and to this extent the claim is a new claim of entitlement to service connection which must be adjudicated on the merits.  Accordingly, the issues have been redescribed as reflected on the first page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disability other than schizophrenic reaction, to include posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1979 rating decision denied entitlement to service connection for schizophrenia; the Veteran was notified of his appellate rights, but did not appeal the denial.

2.  In July 2005, the appellant requested that his claim of entitlement to service connection for schizophrenia be reopened.

3.  All of the evidence submitted since the March 1979 denial is either cumulative and redundant of evidence already in the claims folder, does not relate to an unestablished fact necessary to substantiate the claim, or does not present a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1979 RO rating decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in August 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening previously denied claims, was provided.  The notice regarding effective date assignment and degree of disability, as required by Dingess, was not provided.  However, that omission is harmless, as the schizophrenia claim is being denied rendering moot any such downstream issues.

Duty to Assist

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records, VA medical records, and private medical records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  A VA examination is not necessary with regard to the schizophrenia issue on appeal.  When a previously denied claim is not reopened, a VA examination is not necessary.  38 C.F.R. § 3.159.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence

In a March 1979 decision, the RO denied the Veteran's claim of entitlement to service connection for psychosis / paranoid schizophrenia.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that the Veteran had developed paranoid schizophrenia, but there the service medical records contained no evidence of onset of paranoid schizophrenia during service.  The evidence of record at that time included the Veteran's service treatment records as well as post-service medical records; the evidence at that time included evidence of post- service treatment for paranoid schizophrenia.  

The Veteran was informed of his appellate rights in connection with this March 1979 denial.  There is a presumption of regularity that attends the administrative functions of the government.  The law presumes that the rating decision and letter containing notice of the Veteran's appellate rights was properly mailed to the Veteran.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the regularity of the administrative process 'in the absence of clear evidence to the contrary').  The Veteran has not contended that he did not receive the March 1979 rating decision, nor does he contend that he was not notified of his appellate rights in connection with that decision.

The Veteran never filed a notice of disagreement to initiate a timely appeal of the March 1979 denial.  The March 1979 rating decision therefore became final.  38 U.S.C.A. § 7105(c).  Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

In July 2005, the appellant submitted a request to reopen the claim of entitlement to service connection for schizophrenia.  In a December 2005 rating decision, the RO denied the petition to reopen; the present appeal ensued.

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The March 1979 RO rating decision is the most recent final disallowance of the claim involving entitlement to service connection for schizophrenia.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in 2005, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis of the prior final denial was the absence of any showing of manifestations of schizophrenia during service, and the absence of any showing of any injury or event during service which may be causally linked to onset of schizophrenia.  The Veteran has not submitted any new evidence since the March 1979 denial of the claim which tends to indicate the manifestation of schizophrenia during service, nor any new evidence indicating the occurrence of any event which may be causally linked to a current diagnosis of schizophrenia.  Rather, the new evidence of record since the prior final denial further documents the already established fact that the Veteran has received post-service treatment for schizophrenia.

In petitioning to reopen this claim, the Veteran's July 2005 statement advanced a contention reiterating his belief that he "had a mental problem in service and have had treated since my discharge."  The fact that the Veteran has had treatment for a mental disorder following service is a fact that was already established at the time of the March 1979 denial.  The Veteran's contention that he had mental health problems during service was also considered in the March 1979 adjudication of the issue, with the March 1979 rating decision explicitly finding that there is no evidence of paranoid schizophrenia in the service treatment records.  The Veteran has not otherwise presented any new evidence to indicate manifestations of onset of schizophrenia during military service.

The Board finds that the Veteran's contention that his schizophrenia existed during his military service was considered by the March 1979 RO rating decision and is, thus, not new evidence.

None of the new evidence or statements submitted since the prior final decision on this issue competently pertains to any unestablished facts regarding this claim or presents a reasonable possibility of substantiating the claim.  The Board notes that this claim has been previously denied by the RO due to a finding of a lack of evidence that the Veteran had any manifestations or events during service causally linked to any current schizophrenia.  Thus, the Board is unable to find that new and material evidence has been submitted sufficient to reopen this claim.

The record continues to lack competent evidence showing that any current claimed schizophrenia is etiologically linked to any event during service.  None of the documents added to the record since the prior final denial of this issue is new and material under the applicable law.  The newly submitted evidence presents no reasonable possibility of substantiating the claim.  Thus, the claim is not reopened.  38 C.F.R. § 3.156(a).  As the claim has not been reopened, the Board may not consider the merits of the claim under applicable laws and regulations pertaining to service connection, including 38 U.S.C.A. § 1154(b).


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for schizophrenia has not been received; that claim is not reopened.  To this extent, the appeal is denied.


REMAND

As discussed in the introduction, the Board finds that the Veteran's claim on appeal encompasses not only the petition to reopen the prior final denial of entitlement to service connection for schizophrenia, but also more broadly encompasses a new claim of entitlement to service connection for an acquired psychiatric disability other than schizophrenia.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his representative have both advanced contentions concerning the Veteran's belief that he may suffer from PTSD due to his military service.  The Board notes that the Veteran's DD Form 214 reflects that he has been awarded a Purple Heart.  The Veteran's December 2006 statement explicitly refers to the Veteran's participation in a "traumatic battle" during service, and that he has received psychiatric attention concerning the possibility that he may have PTSD.  The Veteran's representative submitted a statement in February 2010 again stating that "[f]rom speaking with his psychiatrists, the veteran believes that he may have PTSD."  The February 2010 correspondence also directs the Board's attention to the Veteran's suggestion that evidence of PTSD may be contained in outstanding medical records which should be obtained and associated with the claims file.  VA treatment records already document at least one reference to a need to rule out a possible diagnosis of PTSD.

To the extent that the RO has adjudicated this appeal thus far as only encompassing a petition to reopen the previously denied claim of entitlement to service connection for schizophrenia specifically, the required notice and development of the evidence necessary for the broader claim has not been completed, especially with regard to the contentions concerning PTSD.

None of the required specialized notice concerning claims of entitlement to service connection for PTSD has been provided, no information concerning claimed stressors has been solicited, and the development associated with such PTSD claims has not been performed.  Therefore, a remand is necessary for completion of the necessary notice and development and full adjudication of the claim on the merits at the agency of original jurisdiction.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements for the issue of entitlement to service connection for an acquired psychiatric disability other than schizophrenic reaction, to include PTSD.  This should include all specialized notice necessary for claims of entitlement to service connection for PTSD, to include a stressor questionnaire.  The RO/AMC should also specifically contact the Veteran to request authorizations for the release of treatment records for any medical or psychiatric/psychological caregivers pertinent to the Veteran's claim.

2.  After completion of the above, the RO/AMC should complete any and all additional development and assistance deemed necessary in the consideration of the claim of entitlement to service connection for an acquired psychiatric disability other than schizophrenic reaction, to include PTSD.  This must include any necessary stressor verification attempts (the Board notes that the Veteran's DD214 indicates that he has been awarded a Purple Heart) and, if warranted, any VA psychiatric examinations necessary for proper development of the claim.

3.  After completion of the above, the RO/AMC should then review the expanded record and determine if the benefits sought can be granted and readjudicate the issue remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


